DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/2/2021 wherein claim 1 has been amended and claim 10 has been added.
 Claims 1, 2, 4-6 and 8-10 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments/amendments filed 9/25/2021 regarding the rejection of claims 1, 4-6, 8 and 9 made by the Examiner under 35 USC 103 over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357) have been fully considered by are not found persuasive for the reasons of record in the office action mailed 4/1/2021. 
Applicants arguments/amendments filed 9/25/2021 regarding the rejection of claim 2 made by the Examiner under 35 USC 103 over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357) have been fully considered by are not found persuasive for the reasons of record in the office action mailed 4/1/2021.
In regards to the 103 rejections, Applicant asserts the following:
In order to exhibit an excellent antiviral property for extended periods of time, the particles of copper compound need to be maintained in a monovalent sate which saccharin is capable of doing.
In response to A, Beerse is directed to formulations comprising divalent copper compounds so as to provide antimicrobial benefit. Beerse fails to recognize that monovalent may be used to provide antimicrobial benefit. Hashitmoto is cited to demonstrate that it was known at the time of filing that monovalent copper compounds, such as cuprous oxide, are known to possess antimicrobial and antiviral activity. As to the stability of the monovalent copper compound afforded to the composition by the presence of saccharin, it’s noted that Examples 41 and 42 of Beerse contemplate inclusion of saccharin. Moreover, Hashimoto teaches that their monovalent copper compositions are to include a stabilizer such as saccharin (see [0046]) which also enables the copper particles to disperse homogenously in the composition.  Thus, it would have been obvious to a) modify Beerse to include monovalent copper with a reasonable expectation in providing antimicrobial benefit and b) include saccharin with a reasonable expectation in providing a stabilizing benefit for the resulting composition. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357).
Beerse is directed to antimicrobial compositions comprising a) a benzoic acid analog b) a metal salt and c) a dermatological carrier (see abstract). An exemplified metal salt include, preferably, a metal salts are selected from the group consisting of copper pidolate, L-FER pidolate, cuprous sulfate, ferric chloride, cuprous chloride, ferric sulfate, and combinations thereof (see column 7, lines 55-59).
Example 20 is of particular interest. Example 20 provides CuCl2 (copper particles) (see instant claim 1), salicylic acid (stabilizer) (see instant claim 1), acrylates/C10-C30 alkyl acrylate crosspolymer (polycarboxylic acid) (see instant claim 1), stearic acid (fatty acid) (see instant claim 1), isopropyl palmitate (ester solvent) (see instant claim 5 and 6), PEG-100 stearate (fatty acid ester of the fatty acid) (see instant claim 1) and dimethicone (dispersant, see evidence to Zecchino, claim 21) (see instant claim 8). The compositions of Beerse are to exhibit antiviral activity (see claim 48 and column 7, lines 60-65) (see instant claim 9).
Beerse fails to teach the metal salt as comprising a monovalent copper.
Hashimoto is directed to antimicrobial/antiviral compositions comprising cuprous oxide particles (see abstract) (see instant claims 1, 4 and 9). The cuprous oxide particles are to comprise a coating of fatty acid and fatty acid ester of the fatty acid (see [0084]-[0085]) (see instant claim 1). Stabilizers, such as saccharin, citric acid and aspartic acid (see [0046]) (see instant claim 1), are to be included such that the copper particles can be dispersed homogenously 
In regards to the copper compound, Hasimoto teaches that copper (I) compounds have antimicrobial and antiviral performance superior to copper (II) compounds (see [0003]). Moreover, Hasimoto teaches that nanoparticles consisting of mixed copper, copper (II) oxide and cuprous oxide have excellent antimicrobial and antiviral properties (see [0004]). Thus, while Beerse fails to teach including an monovalent copper salt, Hasimoto’s teaching that copper (I) compounds have superior antimicrobial properties to copper (II) in addition to that antimicrobial composition may comprise mixtures of monovalent and divalent copper, one of ordinary skill in the art would have motivated one of ordinary skill in the art to modify Beerse to as to include a monovalent copper so as to improve/broaden the antimicrobial activity of the composition. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357) as applied to claims 1, 4-6, 8 and 9 above, and further in view of Ida et al. (US 2016/0167130).
Hashimoto fails to teach their composition as comprising a polycarboxylic acid.
Ida is directed to antimicrobial metallic copper dispersions comprising a variety of dispersants including polymeric dispersants such as an acrylic polymer (see [0060]) with a molecular weight between 1,000 to 100,000 g/mol (see [0037] and [0060]). As the claimed range overlaps with that of the prior art, a prima facie case exists. See MPEP 2144.05(I). Ida teaches that adding polymeric dispersants such as these to the copper dispersion enables film-forming at the lower temperature and by light irradiation become possible due to good dispersion stability of the metallic copper particles and the small specific heat capacity of the dispersant (see [0005]). Thus given that Hashimoto envisages producing a resin from their copper composition, it would have been obvious to include a polycarboxylic acid like acrylic acid so as to ensure dispersion stability during the curing process. See MPEP 2143(I)(C).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357) as applied to claims 1, 4-6, 8 and 9 above, and further in view of Kirby et al. (US 2009/0163606).

Beerse fails to teach a polycarboxylic acid as being a polyfunctional comb polymer having an ionic group on the main chain and a polyoxyalkylene group on a graft chain.
Kirby teaches additives for controlled dispersion of aqueous suspensions. It is taught that dispersants having a comb-like architecture wherein the backbone of the comb is a polyelectrolyte such as polyacrylic acid and the teeth of the comb comprise a charge neutral water soluble polymer such as polyethylene oxide (polyoxyalkyene oxide) (see [0005]) are commonly used to control the dispersion of colloid particles in a suspension when the suspension contains dissolved anions and cations.  Thus, it would have been obvious to modify Beerse and Hahimoto to include polycarboxylic acid, the polycarboxylic acid being a comb polymer having an ionic group on the main chain and a polyoxyalkylene group on a graft chain with a reasonable expectation for success in providing a means for providing stability to the suspension. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites ‘wherein said polycarboxylic acid is a polyfunctional comb polymer having an ionic group on a main chain and a polyoxyalkylene group on a graft chain”.  However, Applicant lacks sufficient support for such a specific limitation. 
Applicant’s specification teaches that the polycarboyxlic acid be “a comb polymer” (see [0049]) and that, as pointed out by Applicant, polyacrylic species used in the examples, such as AKN-0531, have a structure such as that claimed. Thus, there is support for the polyelectrolyte being a comb polymer as well as the specific species recited by the examples.  However, the genus being claimed is much broader than that described by the specification and so this limitation lacks sufficient written support especially given that nowhere in the specification is a “polyalkylene group” or “graft chain” ever contemplated or recited.  This is a new matter rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE A PURDY/Primary Examiner, Art Unit 1611